Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision on the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the respective parties hereto, subject, to the approval of the Court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers for home consumption in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade, plus, when not included in such price, the cost of containers and coverings of whatsoever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States at the per se values found by the Appraiser plus 20 per cent, less 30 per cent discount, plus 9 per cent tax, plus 1.01 per cent tax plus packing as invoiced.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe foreign value, as that value is defined in section 402 (c) of tbe Tariff Act of 1930, as amended by section 8 of tbe Customs Administrative Act of 1938, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and that sucb values were tbe per se values found by tbe appraiser plus 20 per centum, less 30 per céntima discount, plus 9 per centum tax, plus 1.01 per centum tax, plus packing as invoiced.
Judgment will be rendered accordingly.